

115 HR 3215 IH: Public Housing Capital Repair Fund Act
U.S. House of Representatives
2017-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3215IN THE HOUSE OF REPRESENTATIVESJuly 12, 2017Mr. Serrano (for himself, Mr. Meeks, Mr. Engel, Ms. Velázquez, Mrs. Carolyn B. Maloney of New York, Mr. Gonzalez of Texas, Mr. Nadler, Mr. Espaillat, Mr. Crowley, Mr. Al Green of Texas, Ms. Norton, Mr. Evans, Mr. Grijalva, Ms. Clarke of New York, Mr. Cohen, Mr. Carson of Indiana, Ms. Jackson Lee, and Ms. Meng) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo authorize appropriations for the public housing Capital Fund for addressing urgent capital
			 needs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Public Housing Capital Repair Fund Act. 2.Public housing capital fund (a)Authorization of appropriationsThere is authorized to be appropriated $5,000,000,000, for each of fiscal years 2018 through 2020, for the Public Housing Capital Fund Program under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g).
 (b)Allocation and useOf any amounts appropriated pursuant to this section for each fiscal year, $600,000,000 shall be allocated by the Secretary of Housing and Urban Development for grants to public housing agencies for capital repairs that reduce health hazards in dwelling units, including mold hazards, lead-based paint hazards, and other health hazards as identified by the Secretary. The Secretary shall make such grants to address the unmet capital needs of large, mid-size, and small public housing agencies. Funds from such grants may be used only for eligible capital activities under such section 9(d).
			